,. ....

                                           NO. 31,141                                       l'lifi        11
                                                                                                               ,.
                                                                                                     ~.   ·. (· ! ....
                                                                          .  .. I
  STATE OF TEXAS                                  §      IN TIIE DISTRICT COURT
                                                                             FILED IN
                                                  §                    6th COURT OF APPEALS
  vs.                                             §                      TEXARKANA, TEXAS
                                                         1%tb JUDICIAL DISTRICT

                                                  ~
                                                                       6/28/2016 9:39:29 AM
  KRISTIE REYES                                          BUNTCOUNTY,TEXAS0 DEBBIE AUTREY
                                                                               Clerk

                                     NOTICE OF APfEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Now comes KRISTIE REYES, Defendant in the above styled and nwnbered cause, and

gives this written notice of appeal to !he Court of Appeals oflhe State of Texas from !he judgment

of conviction and sentence herein rendered against KRISTIE REYES. '

                                              R"ectfully.J>Ubmitted, .

                                              Uflbloo.
                                             ~'Yl·W".
                                              ca Edwards ~
                                                              8t                                1'
                                             State Bar# 24000994
                                             P.O. Box 9318
                                             Greenville, Texas 75404
                                             Tel: (903) 458-9108
                                             Fax: (903) 200.1359
                                             E-Mail: jessica@.jessicaedwardslaw.com


                                 CERTIFICATE OF SERVICE

        This is to certify that on June 1, 2016, a true and correct copy of the above and foregoing

document was served on the Hllllt County Distri"1°~;'1g Office by band delivery.
                                                 L~~{l~ Srft
                                                 -..;J
                                                   -             ?' 1, L,,n "'~. ,...-.~.,•
                                                                        ............,, ..      .;.~.·          .....
                                                                                                   -1r~( litJ
                                                                                                 Af4y J • " ' IWr,
                                             CASE No. 111141 couNT i                    tt'ilit.        I . lu
     MailingAddre~Sf:r~3fP2~1/();SBN:                                   t:i _.)CJ 7 L( L0                U
     Telephone numf      CU?J